Honorable George H. Sheppard
Comptroller of Public Accounts
AUatin, Texas
Dear Sir:                        Opinion NO. o-2457
                                 Re: Expense account of
                                     Dr. W, 3. Veazy
        letter of JUIl8 15, 1940, YOU request an opinion 88
In yO7.U.'
to whether you are authorized to issue a warrant in paym8nt
of an expense account submitted by Dr. W. B. Veazy, an
employee of the State Board and Department of Health. Such
expenses were incUrred by Dr. Veazy on 8 trip made outside
the State of Texas. A8 advised in OCR letter to Dr. Cox on
June 15, 1940, Dr. v88Zy'8 trip wa8 for State bUsin     pUr-
        However, your question arisea out of the fact that
z","flz&er signed by the Attorney General advialng that the
purpose Of the prOpO88d trip was, in hi8 Opinion, for State
bU8in88S p~rpoaea, had been filed with the Comptroller prior
to the making of the trip and includng of the expenses.
The question is governed b the General Departmental Approm
priation Bill, s. B. 427, yJbthLeg., whioh contains the
following provleion in the general rider, viz:
"No traveling expenses 8haN be incurred by any employee
of any of the dep8rtment8, or other agenoies of the Gover-
ment, outside of the boundaries of the State of Texas, except
for State busi&ess.directly concerning his own department
or agency and no such expenees shall be paid from Stat8
appropriations or out of any local or auxiliary funds by
the State Comptroller to an employee of any agency ofthe
Government, until and unless a written statement, signed by
the Attorney General, advising that the purpose of the pro-
 pneed trip, in hi8 Opinion, i8 for 8aid State bU8in888
pUrpO88S; which written opinion shall have been filed in
advance with the State Comptroller, and signed duplicate
thereof with the disbursing officer of such respective agency
of the Government. This provision shall not apply t0 trip8
to Watiington, D.C., made by the Ag&orney General's Department,
whose business before the United States Supreme COLu?tand
certain Federal Commissions is mandatory, nor to the Adjutant
General when appearing in Washington, DLC., before the War
Deportment, nor to members or employees of the Railroad Com-
             *.
Honorable George H. Sheppard, Page 2, O-2457


miaaion attending hear1 8, conferencea, or oral argument8
held in other Stat88 or a&in&on,   B.C.. and involving rates
and/or transportation matters.'
In respect to the question submitted, the above language quoted
from S. B. 427 is plain and unambiguous. We note your statement
that the argument is made to you that the mrrd "advance,"
                                                 .   _    . .
as u88d in the rider, means in advanoe ._
                                        Of payment ana not m
advanoe of making the trip. HOweVer, the language of the Act
18 to0 clearly Otherwise. It simply admits of no other construc-
tion than that out of State expenses must not.be incurred until
the written statement of the Attorney General ha8 been obtained
and filed with the Comptroller advising that the purposa of
the propose,dtrip 18 iOr Stat8 bUsin     pUI'pOS8S. It is
unfortunate that the claimant did not obtain the statemEt
before making the trip, but you have no alternative.
warrant cannot legally iaaue.

                                    YOUl’SVery trllly
                              ATTORNEY GENERAL OF TEXlls
                              sj Glenn R. Lewis

                              BY
                                         Glenn R. Lewis
                                              A88istant
GRL:BBB
APPROVED JUNE 21, 1940
a/ Gerald C. Mann
ATTORREYGENERAL OF TEXAS
Approved ,Opinion C&amittee
By BWB Chairman    :